DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-7, 9-11, and 13-18 are pending in the application, claims 14, 15, 17, and 18 are withdrawn from consideration.  Claims 8 and 12 have been cancelled.
Amendments to the claims 1-4, 9, 13, and 14, filed on 2 June 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 2 June 2022, regarding the objections made of record, have been fully considered and are deemed persuasive.  The objections made of record have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 2 June 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record over Suzuki and Suzuki in view of TORAY, have been fully considered and are deemed persuasive.  The rejections made of record have been withdrawn in view of applicants' arguments and amendments to the claims.

Applicants' arguments in the response filed 2 June 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record over Okumura and Okumura in view of TORAY, have been fully considered but are deemed unpersuasive.
Applicants indicate that since the limitation of the "average thickness of the color tone adjusting layer being 1 nm or more and 200 nm or less" was not originally rejected over Okumura, that the amended claim limitation of the "average thickness of the first color tone adjusting layer being 1 nm or more and 200 nm or less" would also not be taught.  The examiner respectfully disagrees.  In the instant case, the previous rejection considered that the reflective metal film, the transparent metal compound film, and the translucent metal film together constituted the previously claimed "color tone adjusting layer", wherein said total thickness of the layers could not anticipate the previously claimed limitation.  However, in that the claims have been amended to recite that only the first color tone adjusting layer has an average thickness of 1 nm or more and 200 nm or less, the limitation is now considered to be taught by Okumura (as explained in the rejection below).
Therefore, in light of applicants' arguments, the rejections made over Okumura and Okumura in view of TORAY are still valid.

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 102
Claims 1-5, 7, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura et al. (JP H3-082881 A).
Regarding Claims 1, 2, and 3:  Okumura teaches a fiber cloth (which is considered equivalent to the claimed "fiber substrate") having an interference color, wherein a reflective metal film (which is considered equivalent to the claimed "second color tone adjusting layer"), a transparent metal compound film (which is considered equivalent to the claimed "first color tone adjusting layer"), and a translucent metal film are sequentially laminated on at least one surface of the fiber cloth from the fiber cloth, wherein the material of the transparent metal compound film can be SiO or SiO2, wherein the material of the reflective metal film is Al, Cu, or Ag, and wherein the material of the translucent metal film is AIR, Cu, or Ag ([Pg. 2: li. 8-17] of Okumura).  Okumura also teaches that the fiber fabric has an interference color of Mg, In, Cr, Au, Au/Pt ([Pg. 2: li. 17-19] of Okumura).  Okumura further teaches that the layers disposed on the fiber fabric are optically transparent (i.e. have an average transmittance in the visible light region of 75% or more and 40 to 70%) ([Pg. 2: li. 28-33] of Okumura).  It is further taught by Okumura that the transparent metal compound film can have a thickness ranging from 400 Å or more to 5000 Å or less (40 nm or more to 500 nm or less) with exemplary thickness values of 800 Å (80 nm), 1000 Å (100 nm), 1200 Å (120 nm), and 1500 Å (150 nm) ([Pg. 5: li. 22-27] of Okumura); which anticipates the claimed --average thickness of the first color tone adjusting layer being 1 nm or more and 200 nm or less--.  See MPEP §2131.03(I).  (In the instant case, since the fiber fabric can have an interference color of Mg it would be of a different color tone than that of the transparent metal compound film ("first color tone adjusting layer") (i.e. SiO, SiO2, AIR, Cu, Ag, Al).)
Regarding Claim 4:  Okumura teaches that the first color tone adjusting layer is formed by vapor deposition ([Pg. 5: li. 5-7] of Okumura); which meets the claimed limitation of --the first color tone adjusting layer does not contain a pigment, and the first color tone adjusting layer does not contain a dye--.  (In the instant case, Okumura does not disclose the presence of a pigment or a dye and is therefore considered to be free of either.) 
Regarding Claim 5:  Okumura teaches that the fiber substrate is formed of polyester filament yarns ([Pg. 5: li. 16-18] of Okumura); which meets the claimed limitation of --the fiber substrate is a synthetic fiber substrate--.
Regarding Claim 7:  Okumura teaches that the metal (M) in the metal oxide (MOx) is silicon ([Pg. 2: li. 15] of Okumura).
Regarding Claim 9:  Okumura teaches that the first color tone adjusting layer ("transparent  metal compound film") has an average transmission of 40% to 70% in the visible spectrum ([Pg. 3: li. 9-11] of Okumura); which is sufficiently specific to anticipate the claimed --visible light transmittance of the first color tone adjusting layer is 8% or more --.  See MPEP §2131.03(II).
Regarding Claim 13:  Okumura teaches that the metal element or metalloid element contained most in the first color tone adjusting layer can be silicon (i.e. SiO or SiO2), and a metal element or metalloid element contained most in the second color tone adjusting layer is silver, gold, aluminum, and copper ([Pg. 2: li. 13-15] of Okumura).

Claim Rejections - 35 USC § 103
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (JP H03-082881 A) as applied to claim 1 above, and as further evidenced by Non-Patent Literature No. 4 ("GT7 - SiO2 Color Chart") (referred to herein as "NPL-4").
Okumura is relied upon as described above.
Regarding Claim 10 and 11:  Okumura discloses the claimed multilayer sheet comprising fiber substrate (woven polyester fiber substrate) and having a thin optically transparent color tone adjusting layer (CTAL; "transparent metal compound film") disposed on one side of the fiber substrate as claimed, wherein said CTAL can be a silicon oxide (i.e. SiO or SiO2) and have a thickness ("d2") ranging from 50 to 5000 Å (e.g. 1000 Å, 1200 Å, and 1500 Å) ([Pg. 2: li. 8-26] and [Pg. 5: li. 22-24] of Okumura).
Okumura fails to disclose that --between the second surface of the multilayer sheet and the surface of the fiber substrate, a color difference E*ab in an L*a*b* color system measured in accordance with JIS Z8781-4: 2013 is 10 or more-- {instant claim 10} or that --in the measurement of a lightness in the L*a*b* color system in accordance with JIS Z8781-4: 2013, a lightness L* of the second surface of the multilayer sheet is higher by 5 or more than the lightness L* of the fiber substrate-- {instant claim 11}.
While Okumura fails to explicitly recite the claimed limitations, it has been evidenced by NPL-4 that depending upon the thickness (Å) of a formed SiO2 film, it can have various different colors (e.g. dark violet to red violet at 1000 Å (100 nm); royal blue at 1200 Å (120 nm); and light blue to metallic blue at 1500 Å (150 nm) (see chart of NPL-4).  (As such, the formed SiO2 film of Okumura would have a variety of colors, each having its own corresponding color tone or hue measurement value of (L*, a*, b*); wherein L* corresponds to lightness (L*).)
In that the color difference (E*ab) is determined by ((L*A - L*B)2 + (a*A - a*B)2 + (b*A - b*B)2)1/2, wherein A and B indicate the relevant surface measured value, and Okumura discloses that the SiO2 film can have a cyclically recurring spectrum of colors depending upon its thickness.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted the thickness of the CTAL disclosed by Okumura so as to have --a color difference (E*ab) of 10 or more-- {instant claim 10} and --the L* of the second surface being higher by 5 or more than the L* of the surface of the fiber substrate-- {instant claim 11} in accordance to the limitations of the claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP §2144.05(II)(A).
(In the instant case, depending upon the color tone or hue (L*, a*, b*) value of the used fiber substrate, it would have merely involved a merely changing in the thickness of the formed SiO2 CTAL so as to meet the limitations of the claims.)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al. (JP H03-082881 A) as applied to claim 1 above, and further in view of TORAY (JP S63-282367).
Okumura is relied upon as described above.
Regarding Claim 6:  Okumura fails to disclose that --the fiber substrate is a carbon fiber substrate--.
TORAY discloses a fiber reinforced plastic (FRP) article comprising a metal-plated woven fabric, wherein the woven fabric is formed using bundles of high-strength, high-elasticity reinforcing fibers such as carbon fibers ([Pg. 1: li. 1-8] and [Pg. 1: li. 18 to Pg. 2: li. 15] of TORAY).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the carbon fiber woven substrate of TORAY as the fiber substrate of the multilayer sheet disclosed by Okumura in order to have --the fiber substrate be a carbon fiber substrate--.  One of ordinary skill in the art would have been motivated to have incorporated the carbon fiber woven substrate of TORAY as the fiber substrate of the multilayer sheet disclosed by Okumura, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.
Regarding Claim 16:  Okumura in view of TORAY discloses an FRP comprising the coated fiber ([Pg. 1: li. 1-8] and [Pg. 1: li. 18 to Pg. 2: li. 15] of TORAY).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781